DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because FIG. 3 is not clear. FIG. 3 is the only figure illustrating many of the components recited in the claims and it is difficult to see precisely all of these details. For example, it appears that some of the cross-hatching extends beyond the respective components. In addition, the ends of many of the reference number lead lines are unclear given the quality of drawing and pixilation.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 11 “the rotary handle sleeve (6)” should be -- the rotary handle sleeve (5) --.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in lines 15-16 “fitting parts.” There is no reference number of any of the “fitting parts” referred to in the specification. Further, there is no description of what may constitute a fitting part. In addition, this is not clearly a 112(f) feature because 
Claim 1 recites in lines 21-22 “a lower fitting part of the rotary handle sleeve embedded with the fitting part of the lower clutch sleeve.” There is no definition of what “embedded with” means in this context. How much must one element be within the other to be considered embedded? The definitions include that one thing is enclosed deeply within a mass of another or deeply rooted. It is unclear how deeply rooted one component must be in another to be considered embedded within this context of essentially meshing clutch teeth.	Claim 1 recites “a rotary handle sleeve and a rotary shaft sleeved outside the upper tube and the lower tube of the sunshade.” In the figures, the rotary sleeve (non-handle sleeve) is not illustrated to be outside of the upper and lower tubes (see FIG. 3) but is rather inside both of these tubes.  As such, it is unclear how broad “sleeved outside” of the two tubes may mean. Does this include sleeving the rotary sleeve on its outside rather than on an outside of the tubes? 
Claim 8 recites “the tooth surface of the clutch gear of the rotary handle sleeve.” There is insufficient antecedent basis for “the tooth surface.” It is noted that gears do not necessarily, i.e., inherently include teeth, e.g., they may be frictional gears.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma (US 7,412,985).

Claim 1
Ma discloses a rotation device to adjust an angle of rotation of a canopy of a sunshade, comprising: 
an upper clutch sleeve (114 and/or 166) sleeved at a lower end of an upper tube (38) of the sunshade; 
a lower clutch sleeve (170) sleeved at an upper end of a lower tube (34) of the sunshade; 
a rotary handle sleeve (94) and a rotary shaft (118) sleeved outside the upper tube (38) and the lower tube (34) of the sunshade; 
said rotary shaft (118) rotationally inserted within one of the upper tube (38) and the lower tube (34) of the sunshade and fixedly connected with the other; 
a retaining ring (186) disposed between an upper end of the rotary handle sleeve (94) and the upper tube (38) of the sunshade; 
said retaining ring (186) elastically connected to the upper clutch sleeve (114 and/or 166) of the sunshade (via spring 202); 
said upper clutch sleeve (114 and/or 166) and said lower clutch sleeve (170) comprising fitting parts (teeth of 114 and/or meshing members of clutch 170); 
an inner wall of the rotary handle sleeve (94) comprising: 
an upper fitting part (upper set of teeth 110 of 94) of the rotary handle sleeve (94), wherein said upper fitting part is slideably connected (via 
a lower fitting part (lower set of teeth of 94 engaging 170) of the rotary handle sleeve (94) embedded with (by meshing with) the fitting part of the lower clutch sleeve (170).

Claim 2
Ma discloses said rotary shaft (118) rotationally inserted into the upper tube (38) of the sunshade and fixedly connected to the lower tube (34) of the sunshade; an upper fixing sleeve (134) disposed between the rotary shaft (118) and the upper tube (38) of the sunshade, wherein the upper fixing sleeve (134) is fixedly connected with one of the rotary shaft and the upper tube (38) of the sunshade and is rotationally connected with the other (118) (see FIG. 2).

Claim 6
Ma discloses said fitting part of the upper clutch sleeve (114 and/or 166) comprising a set of guide ribs (any two teeth of 114) disposed on an outer wall of the upper clutch sleeve (114 and/or 166); and said upper fitting part of the rotary handle sleeve (94) comprising a set of guide grooves (any two spaces between teeth of upper splines of 94) disposed on an inner wall of the rotary handle sleeve (94), wherein said guide ribs (splines of 114) are slideably connected to said guide grooves (spline spaces of 94) (see FIG. 2).

Claim 7
Ma discloses said fitting part (spline teeth) of the lower clutch sleeve (170) comprising a clutch gear (outer teeth); said lower fitting part (lower teeth of 94) of the rotary handle sleeve (94) comprising a clutch gear (inner teeth); and said clutch gear (inner lower teeth of 94) of the rotary handle sleeve (94) engaging the clutch gear (outer teeth) of the lower clutch sleeve (170) (see FIG. 2).

Claim 10
Ma discloses a reset spring (202) disposed between said retaining ring (186) and said upper clutch sleeve (114) (see FIG. 2).

Allowable Subject Matter
Claims 3-5, 8, 9, and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
With reference to claim 3, the prior art does not disclose or render obvious a rotation device capable of adjusting an angle of rotation of a canopy of a sunshade comprising the combination as recited including “said upper fixing sleeve (8) fixedly connected to the upper clutch sleeve (3) and the upper tube (1) of the sunshade; and a set of shaft sleeves (9, 10) disposed between the upper fixing sleeve (8) and the rotary shaft (6).” Ma is the closest prior art, but does not include the set of shaft sleeves as these are recited.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tung includes a clutch within a rotatable sunshade. Xie is a relevant reference of record but does not qualify as prior art. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/Primary Examiner, Art Unit 3659